FILED
                            NOT FOR PUBLICATION                             DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: BOOKER THEODORE WADE, Jr.,                No. 15-60080

          Debtor.                                BAP No. 15-1031
______________________________

BOOKER THEODORE WADE, Jr., AKA                   MEMORANDUM*
Booker T. Wade, Jr.,

              Appellant,

 v.

ARLENE STEVENS,

              Appellee.


                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
               Dunn, Jury, and Taylor, Bankruptcy Judges, Presiding

                           Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Booker Theodore Wade, Jr., appeals pro se from a judgment of the

Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order

denying in part Wade’s motion “for order setting apart exemption.” We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions, and

apply the same standard of review that the BAP applied to the bankruptcy court’s

ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009). We may affirm on any basis supported by the record. Shanks v.

Dressel, 540 F.3d 1082, 1086 (9th Cir. 2008). We affirm.

      The bankruptcy court properly denied Wade’s request for an order declaring

that his exemptions protected property unrelated to the bankruptcy estate. The

bankruptcy court lacked jurisdiction to grant the relief because its ruling would not

impact the bankruptcy estate. See 28 U.S.C. § 157(b)(1), (c)(1) (bankruptcy court

jurisdiction is limited to “cases under title 11 and all core proceedings arising

under title 11, or arising in a case under title 11” as well as non-core proceedings

that are “otherwise related to a case under title 11”); see also Fietz v. Great W.

Savings (In re Fietz), 852 F.2d 455, 457 (9th Cir. 1988) (the “related to” test is

“whether the outcome of the proceeding could conceivably have any effect on the

estate being administered in bankruptcy” (citation and internal quotation marks

omitted)).


                                           2                                        15-60080
      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    15-60080